 1   Ben F. Pierce Gore (SBN 128515)
     PRATT & ASSOCIATES
 2   634 North Santa Cruz Avenue
     Suite 204
 3   Los Gatos, CA 95030
     Telephone: (408) 806-4600
 4   pgore@prattattorneys.com

 5   Keith M. Fleischman (admitted pro hac vice)
     Joshua D. Glatter (admitted pro hac vice)
 6   THE FLEISCHMAN LAW FIRM, PLLC
     565 Fifth Avenue, Seventh Floor
 7   New York, New York 10017
     Telephone: (212) 880-9571
 8   Fax: (917) 591-5245
     keith@fleischmanlawfirm.com
 9   jglatter@fleischmanlawfirm.com

10   Attorneys for Plaintiffs

11
     Mark C. Goodman (SBN 154692)
12   mark.goodman@bakermckenzie.com
     Anne M. Kelts (SBN 298710)
13   anne.kelts@bakermckenzie.com
     BAKER & McKENZIE LLP
14   Two Embarcadero Center, 11th Floor
     San Francisco, CA 94111
15   Telephone: (415) 576-3000
     Facsimile: (415) 576-3099
16
     Attorneys for Defendant
17
                                IN THE UNITED STATES DISTRICT COURT
18
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
19
                                         OAKLAND DIVISION
20

21   ALEX ANG and LYNNE STREIT,                    Case No. 4:13-CV-1196-HSG
     individually and on behalf of all others
22   similarly situated,                           STIPULATION EXTENDING EXPERT
                     Plaintiffs,                   WITNESS DEADLINES; ORDER
23           v.
                                                   Judge: Hon. Haywood S. Gilliam, Jr.
24   BIMBO BAKERIES USA, INC.,                     Action Filed: March 18, 2013
25
                    Defendant.
26

27

28

     STIPULATION AND ORDER
     Case No. CV13-01196-HSG
 1
            Pursuant to Northern District Rule 6-2, and subject to the Court’s approval, Plaintiffs Alex
 2
     Ang and Lynne Streit (collectively, “Plaintiffs”) and defendant Bimbo Bakeries U.S.A., Inc.
 3
     (“Defendant”) (collectively “the Parties”) respectfully submit the following Stipulation and
 4
     proposed Order.
 5
            WHEREAS, the Parties are actively engaged in productive settlement negotiations;
 6
            WHEREAS, the Court has ordered the Parties to schedule a teleconference with the ADR
 7
     Unit and to advise the Court no later than May 17, 2019 as to the scheduled date;
 8
            WHEREAS, the deadline to exchange opening expert reports is May 14, 2019;
 9
            WHEREAS, counsel for the Parties believe that a three week extension of the expert
10
     witness deadlines will aid settlement negotiations and enable the parties to avoid significant
11
     expense;
12
            WHEREAS, there have been no previous extensions of the pretrial schedule in this action;
13
            WHEREAS, a three week extension of the expert witness deadlines will have no effect on
14
     the remainder of the schedule in this action;
15
            The Parties stipulate to the following three week extension of each expert witness deadline,
16
     and respectfully request that the Court enter the accompanying proposed Order:
17
            Deadline to exchange opening expert reports                     June 4, 2019
18
            Deadline to exchange rebuttal expert reports                    July 5, 2019
19
            Expert discovery deadline                                       August 5, 2019
20

21
     Dated: May 14, 2019
22                                                   /s/ Pierce Gore
                                                     Ben F. Pierce Gore (SBN 128515)
23                                                   PRATT & ASSOCIATES
                                                     1871 The Alameda, Suite 425
24                                                   San Jose, CA 95126
                                                     Telephone: (408) 429-6506
25                                                   Fax: (408) 369-0752
                                                     pgore@prattattorneys.com
26
                                                     Attorneys for Plaintiffs
27

28

     STIPULATION AND ORDER
     Case No. CV13-01196-HSG
 1

 2                             /s/ Mark C. Goodman
 3                             Mark C. Goodman (Bar No. 154692)
                               BAKER & MCKENZIE LLP
 4                             Two Embarcadero Center, Suite 1100
                               San Francisco, California 94111
 5                             Telephone: (415) 576-3000
                               Facsimile: (415) 576-3099
 6                             mark.goodman@bakermckenzie.com

 7                             Attorneys for Defendant

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION AND ORDER
     Case No. CV13-01196-HSG
                                                                    2
 1                                         ECF ATTESTATION
 2          I, Pierce Gore, am the ECF User whose ID and password are being used to file the

 3   following: STIPULATION AND [PROPOSED] ORDER. In compliance with General Order

 4   45, X.B., I hereby attest that Mark C. Goodman has concurred in this filing.

 5
     May 14, 2019                                          Pierce Gore
 6

 7

 8                                                 ORDER
 9          Pursuant to Stipulation of the parties, and good cause appearing therefor, the Court hereby

10   approves the Stipulation, and enters it as the Order of the Court.

11
     Dated: May 15, 2019
12                                                 Hon. Haywood S. Gilliam, Jr.
                                                   United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION AND ORDER
     Case No. CV13-01196-HSG
                                                                                                     3
